Citation Nr: 1125916	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-29 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for spondylosis of the lumbar spine, without lower extremity radiculopathy, and mild scoliosis with general convexity to the right.


REPRESENTATION

Appellant represented by:	James G. Fausone, Legal Help for Veterans, PLLC


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Army from August 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO denied service connection for spondylosis and scoliosis of the lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Remand is required for compliance with VA's duty to assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Veteran claims that he injured his lower back in a hard parachute landing while serving as part of the 101st Airborne Division at Fort Campbell, Kentucky in February 1964.  In the alternative, the Veteran alleges that either an altered gait caused by his service-connected left knee caused his lower back disability, or that the cumulative effect of his parachute landings in service has caused his lower back disability.  Evidence of record, including a May 2010 VA examination and an April 2008 VA examination show current lower back disabilities.  The Veteran's claim was denied based on a finding of no nexus to service.

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In order to adjudicate the question of nexus between the injury and service, more complete medical records must be obtained.  At a July 1981 hearing, the Veteran stated that he received physical examinations every three years as part of his employment as a Rhode Island State Policeman.  These records do not appear in the Veteran's claims file.  These records are relevant to the Veteran's claim, because they potentially document lower back complaints during the Veteran's twenty (20) year tenure as a policeman.  The VA's duty to assist requires the VA to make reasonable efforts to obtain relevant records in the custody of agencies not part of the Federal government.  38 C.F.R. § 3.159(c)(1).  Remand is required for attempts to obtain the State Police examination records.

The Veteran's claims file also contains a single page of treatment records from a Dr. JH that states the Veteran has chronic back pain.  However, the record is undated and does not describe the extent of chronic back pain or the timeline of chronic back pain.  The Veteran has not provided a release to VA to obtain complete records from Dr. JH, and the VA has not asked the Veteran to provide complete records.  These records are relevant to the Veteran's claim, because a clearer picture as to the extent and timeline of the Veteran's back disability may have bearing on the nexus between the current disability and the Veteran's service.  The VA's duty to assist requires the VA to make reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Remand is required for attempts to obtain the Veteran's medical records from Dr. JH.

The Veteran's claims file also contains records of a May 2002 treatment submitted on two different occasions by Dr. JLM.  However, Dr. JLM stated that he had treated the Veteran many times over the years.  Dr. JLM's complete records are relevant to the Veteran's claim, as they would provide a better picture of the extent  and course of the Veteran's back disability; prior attempts have been made to obtain complete records, but only excerpts and imprecise summaries have been received in return.  In light of the necessity of remand for other development, further attempts to obtain complete records from Dr. JLM are possible and advisable.  
The record indicates the Veteran is currently receiving treatment at VA facilities.  Updated treatment records must be obtained because the VA has a duty to obtain relevant records in the custody of a Federal agency.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Rhode Island State Police, Dr. JH, and Dr. JLM.

Upon receipt of such, VA must take appropriate action to contact the providers and obtain complete records; the importance of complete records should be stressed in any request.

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Request complete updated VA medical treatment records from the VA medical center in San Antonio and all associated clinics, as well as all other VA facilities identified by the Veteran or in the record.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


